DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner notes here a supplemental amendment was filed 11/15/2022 after filing of the RCE and amendments of 9/8/2022.  The claims of 11/15/2022 are entered and examined as set forth below.
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
Applicant appears to argue Appelbaum does not teach a multi-segment tubing at least in part because the claimed “tubing” does not include a port on the device or console.  However, Examiner can find no claim limitation that is so limiting.  
Examiner acknowledges Appelbaum does not call the inlet 2216 a tube (this inlet is being relied upon for the claimed second segment claim limitation).  However, this is merely a naming convention used by Appelbaum and does not preclude the inlet from being considered a tube itself.  The inlet 2216 has a bore therethrough and mates with tube 2206.  Therefore, the inlet 2216 is in the structure of a tube, even if Appelbaum does not explicitly call it a tube.  The claims and the instant specification provide no other limiting factors or special definition (for example, rigid vs flexible) beyond that which is addressed in the rejections below to limit what may be considered a tubing second segment.
Examiner notes here the rejection outlined below differs in one meaningful way compared to the rejection outlined in the final office action mailed 5/13/2022.  In the rejection below, structure 2222 (see figure 4 of Appelbaum) is relied upon for meeting the “pneumatically-powered probe cutter” limitation in lines 2 or 3 of each of the independent claims (21, 40, 57-61, and 75-78) whereas in the previous rejection structure 2202 was relied upon for that limitation.  Examiner contends the “pneumatically-powered probe cutter” limitation requires no other limiting factors or special definition beyond that which is addressed in the rejections below to limit what may be considered a “pneumatically-powered probe cutter”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-28, 38-45, 57-68, and 75-78 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by over Appelbaum et al. 6,010,496 (Appelbaum).  
As to claim 21, 40, 57-62, 75-78, Appelbaum teaches an ophthalmic surgical instrument, the instrument comprising: a pneumatic pulse source (2201) of a surgical console (2200) having a port (fig. 2, where 2206 and 2210 are connected); a pneumatically-powered probe cutter (inner tube 2222 that has blade 2224 at its leading end); and a (first) pneumatic tubing assembly (2206 + 2216) comprising a multi-segment tubing providing pneumatic pulses from a pneumatic pulse source of a surgical console to the pneumatically-powered probe cutter (fig. 2), the tubing including a first segment (2206), the first segment having a proximal end coupled to a port of the surgical console (fig. 2), a distal end opposite the proximal end (fig. 3), and a first internal bore for providing the pneumatic pulses to the pneumatically-powered probe cutter (fig. 4, col. 3, lines 33-50), the first internal bore having a first cross-sectional area (fig. 4), and a second segment (2216), the second segment having a proximal end in pneumatic communication with the distal end of the first segment (figs. 3 and 4), 2a distal end opposite the proximal end of the second segment (fig. 4) coupled to (connected to) the pneumatically-powered probe cutter (fig. 4), and a second internal bore for providing the pneumatic pulses to the pneumatically-powered probe cutter (fig. 4, col. 3, lines 33-50), the second internal bore having a second cross-sectional area different than the first cross-sectional area (fig. 4).  Further; as to claims 61 and 76, Appelbaum teaches all of the claim limitations of 61 and 76 as rejected above, including a second pneumatic drive line assembly (2210 + 2214) providing a second plurality of pneumatic pulses from the pneumatic pulse source to the pneumatically-powered probe cutter.

    PNG
    media_image1.png
    386
    627
    media_image1.png
    Greyscale


As to claims 22, 41, and 64, Appelbaum teaches the ophthalmic surgical instrument of claims 21, 40, and 61, wherein the second cross-section area is smaller than the first cross-section area (fig. 4).
As to claims 23, 42, and 65 Appelbaum teaches the ophthalmic surgical instrument of claims 21, 40, and 61, wherein the first segment has a first length and the second segment has a second length (fig. 2 show 2206 being having a first length, fig. 4 shows 2216 having a second length).  
As to claims 24, 43, and 66 Appelbaum teaches the ophthalmic surgical instrument of claims 23, 42, and 65, wherein the second length is shorter than the first length (fig. 4 shows that the second length is short compared to the first length shown in fig. 2).  
As to claims 25, 44, and 67, Appelbaum teaches the ophthalmic surgical instrument of claims 23, 42, and 65, wherein the first cross-sectional area is substantially constant along the entire first length (fig. 2).  
As to claims 26, 45, and 68, Appelbaum teaches the ophthalmic surgical instrument of claims 23, 42, and 65, wherein the second cross-sectional area is substantially constant along the entire second length (internal cross-sectional area is constant, fig. 4).  
As to claim 38, Appelbaum teaches the ophthalmic surgical instrument of claim 21, wherein the first cross-sectional area of the first internal bore is circular (2206 is a tube, figs. 3 and 4).  
As to claim 39, Appelbaum teaches the ophthalmic surgical instrument of claim 21, wherein the second cross-sectional area of the second internal bore is circular (2216 is a tube, figs. 3 and 4).
As to claim 62, Appelbaum teaches the ophthalmic surgical instrument of claim 61, wherein the second pneumatic drive line assembly (2210 + 2214) comprises a multi-stage tubing having a length (fig. 2) and including a first segment (2210) , the first segment having a proximal end coupled to a port of the surgical console (fig. 2), a distal end opposite the proximal end (figs. 3 and 4), and a first internal bore for providing the second plurality of pneumatic pulses to the pneumatically-powered probe cutter (fig. 4), the first internal bore having a first cross-sectional area (fig. 4), and 14a second segment (2214), the second segment having a proximal end in pneumatic communication with the distal end of the first segment (figs. 3 and 4), a distal end opposite the proximal end of the second segment coupled to the pneumatically-powered probe cutter (figs. 3 and 4), and a second internal bore for providing the second plurality of pneumatic pulses to the pneumatically-powered probe cutter (fig. 4), the second internal bore having a second cross-sectional area different than the first cross-sectional area (fig. 4).
As to claim 63, Appelbaum teaches the ophthalmic surgical instrument of claim 62, wherein the proximal end of the first segment of the first pneumatic tubing assembly is configured to be connected to a first port of the surgical console and wherein the proximal end of the first segment of the second pneumatic tubing assembly is configured to be connected to a second port of the surgical console (fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 56, and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appelbaum et al. 6,010,496 (Appelbaum).  
As to claim 37, 56, and 74, Appelbaum teaches the ophthalmic surgical instrument of claims 21, 40, and 61 as outlined above.  It should be noted that Appelbaum does not teach wherein the first cross-sectional area is a circular cross-sectional area with a diameter of about 0.150 5inches and the second cross-sectional area is a circular cross-sectional area with a diameter of about 0.06 inches. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to cause the first cross-sectional area to have a circular cross-sectional area with a diameter of about 0.150 5inches and the second cross-sectional area is a circular cross-sectional area with a diameter of about 0.06 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Appelbaum would not operate differently with the claimed diameter.  Furthermore, the applicant places no criticality on the claimed diameter, indicating simply that the diameters can be within ranges and no implied limitations are set forth (specification, pgs. 8-9).
Claims 27, 28, 46 and 47, and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appelbaum et al. 6,010,496 (Appelbaum) as applied to claims 21, 40, and 61 above, and further in view of Greff et al. 5,520,668 (Greff).  
As to claims 27, 46, and 69, Appelbaum teaches the ophthalmic surgical instrument of claims 21, 40, and 61 as outlined above.  It should be noted that Appelbaum fails to teach wherein the pneumatic tubing assembly includes a sleeve coupling the first segment to the second segment.
Greff teaches an instrument with a common pneumatic drive line assembly (uses air) with a common sleeve (36) coupling a first segment to a second segment (Fig. 1 and fig. 5).  The sleeve creates a smooth transition between inside diameters of tubes being connected.  The smooth transition provides the advantage of reducing turbulent flow that degrades velocity of a pneumatic fluid (col. 7, lines 11-23).  
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Greff.  Accordingly, one having ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art instrument with pneumatic lines and the results would have been predictable to one of ordinary skill in the art, namely, one having ordinary skill in the art at the time the invention was made would have readily recognized that creating a smooth transition to reduce turbulence would positively prevent velocity degradation of a pneumatic fluid.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 28 and 47, Appelbaum/Greff teaches the ophthalmic surgical instrument of claims 27 and 46, wherein the distal end of the first segment is inserted into a proximal bore of the sleeve, and the proximal end of the second segment is inserted into a distal bore of the sleeve (fig. 5, Greff, see configuration of 36 with a first segment 32 [equivalent to 2206 in Appelbaum] and second segment 25 [equivalent to 2216 in Appelbaum]).
Double Patenting
Applicant is advised that should claim 21 be found allowable, claim 78 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Examiner notes claims 21 and 78 appear to be identical except claim 21 recites at lines 15-16 “the distal end opposite the proximal end of the second segment coupled to the pneumatically-powered probe cutter” where as claim 78 recites at lines 14-15 “the distal end opposite the proximal end of the second segment connected to the pneumatically-powered probe cutter”.  It is the examiner’s position that “coupled to” and “connected to” are effectively synonyms that do not provide different scope between claims 21 and 78.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan J. Severson/Primary Examiner, Art Unit 3771